      Case 2:19-cv-13426-WBV-JVM Document 83 Filed 05/10/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


JEFFERY VAN WRIGHT                                                  CIVIL ACTION

VERSUS                                                              NO. 19-13426-WBV-JVM

HORNBECK OFFSHORE                                                   SECTION: D(1)
SERVICES, LLC, ET AL.


                                             ORDER
       Before the Court is a Motion for Summary Judgment, filed by Hornbeck

Offshore Services, LLC and Anadarko Petroleum Corporation (collectively,

“Defendants”).1 Plaintiff opposes the Motion,2 and Defendants have filed a Reply.3

       Because the Court finds that there are genuine issues of material fact in

dispute in this case, IT IS HEREBY ORDERED that Defendants’ Motion for

Summary Judgment4 is DENIED. The Fifth Circuit has instructed that, “In general,

the question whether an alleged tortfeasor exercised reasonable care under the

circumstances is appropriately left for the jury to decide.”5 “Thus, a court will grant

summary judgment in a negligence case only in ‘rare circumstances.’”6 The Court

finds this jurisprudence especially applicable in this case where Defendants dedicate

a significant portion of their Motion for Summary Judgment raising questions



1 R. Doc. 43.
2 R. Doc. 59.
3 R. Doc. 70.
4 R. Doc. 43.
5 Callahan v. Gulf Logistics, LLC, 456 Fed.Appx. 385, 391 (5th Cir. 2011) (citing Man Roland, Inc. v.

Kreitz Motor Express, Inc., 438 F.3d 476, 482 (5th Cir. 2006); Randolph v. Laeisz, 896 F.2d 964, 971
(5th Cir. 1990)).
6 Parekh v. Argonautica Shipping Investments B.V., Civ. A. No. 16-13731 c/w 16-14729, 2018 WL

295498, at *4 (E.D. La. Jan. 4, 2018) (citing authority) (Morgan, J.).
         Case 2:19-cv-13426-WBV-JVM Document 83 Filed 05/10/21 Page 2 of 2




regarding Plaintiff’s credibility and casting doubt on the veracity of Plaintiff’s claims

regarding his December 14, 2018 fall and resulting injuries. 7 Determinations of

credibility are not appropriate for consideration on a motion for summary judgment.

Defendants may present relevant evidence regarding such issues during the trial,

which will be determined by the jury at the appropriate time.

           New Orleans, Louisiana, May 10, 2021.


                                                    ______________________________
                                                    WENDY B. VITTER
                                                    United States District Judge




7   Specifically, Sections IV, V, VI, VII, and VIII of R. Doc. 43-1.
